?:ll1;;lii
                                                                                               Eil',J   a   ru

                          lJntbt@nfte! srtsttr                                                     @ourt of      frUrrsl   @lsims
                                                                                               No. 18-293C

                                                                                        (Filed: June 18,20i8)
                                                                                                                              FILED
                                                                                                                             JUN   l8   208
                                                                                     (NOT TO BE PUBLISHED)
                                                                                                                            U.S. COURT OF
 * :l.,t,t'*    :*   ***      :t   ***   :t   ***   :i   *   +   *****         :f +   ******   *                           FEDERAL CLAIMS

                                                                                                   )
 MICHAEL HARRIS,                                                                                   )
                                                                                                   )
                                                         Plaintiff,                                )
                                                                                                   )
                                                                                                   )
                                                                                                   )
 UNITED STATES,                                                                                    )
                                                                                                   )
                                                         Defendant.                                )
                                                                                                   )
 :t   * *,t   *,14,1 {,   *   {, +   * * * +,} * * * *,t          :t :*   **   :1.   *******   *

                Michael Hanis, pro se, Los Angeles, Califomia.

       Margaret J. Jantzen, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, Washington, D.C., for defendant. With her on the motion
were Chad A. Readler, Acting Assistant Attomey General, Civil Division, and Robert E.
Kirschman, Jr., Director, and Elizabeth M. Hosford, Assistant Director, Commercial Litigation
Branch, Civil Division, United States Department of Justice, Washington, D.C.

                                                                                      OPINION AND ORDER

LETTOW, Judge.

         Plaintiff, Michael Harris, brings suit against the United States based on actions of the
 Social Security Administration, alleging fraudulent misrepresentations by the Administration
which resulted in denial of medical care and forfeiture of his First Amendment rights. Compl. at
 3.r The court granted Mr. Hanis's motion to proceed informa pauperls on April 18, 2018.
 Pending before the court is the govemment's motion to dismiss for lack of subject matter
jurisdiction and for failure to state a claim on which relief can be granted, Def.'s Mot. to Dismiss
 ("Def.'s Mot."), ECF No. 7, which motion is ready lor disposition.



        rBecause the complaint is inconsistently paginated, citations to particular pages will be to
the actual sequential order in which they appear, rather than to the handwritten pagination
shown.



                                                                      ?Dl,? 1,q50 0000 13qh e1?5
                                         BACKGROUND

        This is the third case Mr. Hanis has filed in this court in recent months. See Harris v.
United States,No. l7-1247C, 2017 WL4249920 (Fed. Cl. Sept. 26,2017); Harris v. United
Srates,No. l7-1505C,2018WL833936(Fed.Cl.Feb. 13,2018). Thepriorcasesinvolved
allegations ofvarious criminal and tortious conduct on the part of Califomia state courts, the Los
Angeles County Sheriff s Department, the United States Attomey General, and the United States
Postal Service. Both cases were dismissed for lack ofjurisdiction and failure to state a claim.

        Mr. Harris incorporates new allegations into the present complaint, namely that the Social
Security Administration fraudulently misrepresented that it would provide medical care to him.
Compl. at 3. He contends that the misrepresentation was made in bad faith and left him
"stranded and hostage to a corrupt Califomia judicial branch predicated on extortion,
suppression, oppression, and an appearance of Marxism." Compl. at 3. Mr. Harris appends to his
complaint portions of a Medicaid website which he appears to allege contain the
misrepresentations. See Compl. at 4-6. He also contends that the misrepresentation resulted in
the "absolute forfeiture" of his First Amendment rights. Compl. at 3. He further avers that the
Superior Court of California implemented a "vexatious litigant list to prevent the petitioner from
being able to file civil actions." Compl. at 3.

       As a remedy, Mr. Hanis requests $5,000,000 in damages to cover pain and suffering.
Compl. at 2. He also seeks lifetime coverage ofquality healthcare services, including outpatient
recovery accommodations such as "[a] house, therapy, [and] in[-]home care giver services."
Compl. at 2.

                                 STANDARDS FOR DECISION

         As plaintiff, Mr. Harris has the burden of establishing jurisdiction. See Reynolds v. Army
& Air Force Exch. Serv.,846 F.2d 746,748 (Fed. Cir. 1988). The leniency affotded a pro se
litigant as to formalities does not relieve his or her from meeting their jurisdictional burden.
Kelley v. Secretary, United States Dep't of Labor, Sl2 F'2d 1378' 1380 (Fed. Cir. 1987).

         Under the Tucker Act, this court has jurisdiction over "any claim against the United
States founded either upon the Constitution, or any Act ofCongress or any regulation ofan
executive department, or upon any express or implied contract with the United States, or for
liquidared oiunliquidared damages in cases not sounding in tort." 28 u.s.c. $ l49l(a)(1). The
Tucker Act waives sovereign immunity and allows a plaintiff to sue the United States for money
damages, United States v. Mitchell,463 U.S. 206,212 (1983), but does not provide a plaintiff
with any substantive rights, united Stales v. Testan,424U.5.392,398 (1976). To establish
jurisdiction, "a plaintiff must identify a separate source ofsubstantive law that creates the right to
 money damages," i.e., a money-mandating provision of law. Fisher v. united stqtes,402 F.3d
 1167 , 1172 (Fed. Cir. 2005) (en banc in relevant part) (citing Mttchell,463 u.s. a1216; Teston,
424 U.S. at 398).

       ,,lf a court lacks jurisdiction to decide the merits ofa case, dismissal is required as a
matter of law." Gray v. unitedStates,69Fed.Cl.95,98 (2005) (citing Ex parte McCardle,T4
 U.S.(7Wall.)506,514(1868);Thoenv.UnitedStates,T65F.2d 1110, 1116(Fed.Cir. 1985));
see also RCFC 12(h)(3) ("Ifthe court determines at qny time that it lacks subject-matter
jurisdiction, the court zzsl dismiss the action.") (emphasis added).

                                               ANALYSIS

       Mr. Harris's claim that the Social Security Administration made fraudulent
misrepresentations regarding his medical coverage is outside this court's jurisdiction and must be
dismissed. This court does not have jurisdiction over claims arising under the Social Security
Acr. See Marcus v. United States,909 F.2d 1470, 1471(Fed. Cir. 1990). Exclusive jurisdiction
over actions regarding Social Security benefits is conferred upon federal district courts by the
Social Security Act. See 42 U.S.C $ a05G)-0).

       Likewise, claims sounding in tort are outside the scope of this court's jurisdiction. See28
U.S.C.$1a91(a)(l);Shearinv.(JnitedStates,992F.2d1195,ll97 (Fed'Cir. 1993). Fraudulent
misrepresentation is a claim sounding in tort, over which this court has no jurisdiction. See
Shearin,992 F ,2d at 1197 .

        Nor can this court exercise jurisdiction over Mr. Hanis's claimed constitutional violation
of the First Amendment because that Amendment is not a money-mandating constitutional
provision. United Srates v. Connolly,'716 F.2d 882, 887 (Fed. Cir. 1983) ("[The First
Amendment] does not provide persons aggrieved by govemmental action with an action for
damages in the absence of some other jurisdictional basis."). Further, even ifthe First
Amendment were money-mandating, Mr. Harris has failed to plead any factual material that
could raise any right to relief above the speculative level. See Bell Atl Corp. v Twombly, 550
U.S. 544, 555 (2007) ("Factual allegations must be enough to raise a right to reliefabove the
speculative level.").

        To the extent Mr. Hanis alleges that the Medicaid website creates an implied-in-fact
contract between himself and the United States, those claims must be dismissed for failure to
state a claim on which relief can be granted. A binding implied-in-fact contract requires
mutuality of intent to contract, consideration, and lack of ambiguity in offer and acceptance.
city of El centro v. Llnited states,922 F.2d 816, 820 (Fed. cir. 1990). Further, when the lJnited
States is a party, a representative with actual authority to bind the government must enter into or
ratify any agreement. 1d Mr. Hanis does not allege that a representative with authority to bind
the government into contract entered into agreement with him, and any assertion that the
Medicaid website creates an implied-in-fact contract is beyond the realm of plausibility and is
contrary to this court's precedent.

         Finally, to the extent Mr. Harris seeks to assert claims arising out of the alleged conduct
 of state govemments, state agencies, or private actors, those claims must be dismissed for lack of
jurisdiction. This court exercises jurisdiction over "claim[s] against the United States," not
 claims against private or state actors. 28 U.S.C. $ l491(a)(1); see also Moore v. Public
 Defender's (ffice,76 Fed. Cl. 617, 620 (2007) ("When a plaintiffls complaint names private
 parties, or local, counly, or state agencies, rather than federal agencies, this court has no
jurisdiction to hear those allegations."). Thus, Mr. Harris's claim against the superior court of
Califomia, alleging the implementation of a vexatious litigant list prohibiting him from being
able to file civil actions, is outside this court's jurisdiction and must be dismissed'

         In short, Mr. Harris's complaint alleges claims regarding Social Security benefits, First
Amendment violations, claims sounding in tort, and claims against state actors-all of which are
outside this court's jurisdiction. To the extent Mr. Harris alleges the existence of an implied-in-
fact contract, such claim would be within this court's jurisdiction, but he fails to state a claim on
which relief can be granted. Because Mr. Harris has failed to plead any facts that would give rise
to jurisdiction in this court and has failed to state a claim on which relief can be granted, his
complaint must be dismissed.

                                          CONCLUSION

        For the reasons stated, defendant's motion to dismiss is GRANTED. The clerk shall
enter judgment   in accord with this disposition.

       No costs.

        It is so ORDERED.



                                                      Judge